 
Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made this 19th day of January,
2007, by and between NILE PHARMACEUTICALS, INC., a Delaware corporation with
principal executive offices at 689 5th Avenue, 12th Floor, New York, NY 10022
(the “Company”), and MR. DARON EVANS, residing at 3029 Riverside Ave.,
Jacksonville, FL 32205 (the“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive as Chief Operating Officer
of the Company, and the Executive desires to serve the Company in those
capacities, upon the terms and subject to the conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1. Employment.
 
The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, upon the terms and subject to the conditions of this
Agreement.
 
2. Term.
 
The employment of the Executive by the Company as provided in Section 1 shall
commence on February 13, 2007 (the “Effective Date”) and continue for a period
of three (3) years from the Effective Date (the “Term”) unless terminated
earlier as set forth in Section 8 and 9 below or by mutual written agreement of
the parties hereto. In the event that the Company does not intent to renew this
Agreement, the Company shall provide the Executive with a minimum of 120 days
written notice prior to the expiration of the Term.
 
3. Duties; Best Efforts; Place of Performance.
 
(a) The Executive shall serve as Chief Operating Officer of the Company and
shall, subject to the direction of the Chief Executive Officer of the Company,
have such powers and perform such duties as are customarily performed by the
Chief Operating Officer. The Executive shall also have such other powers and
duties as may be from time to time directed by the Chief Executive Officer of
the Company, provided that the nature of the Executive’s powers and duties so
prescribed shall not be inconsistent with the Executive’s position and duties
herein.
 
(b) The Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.
 

--------------------------------------------------------------------------------


 
(c) The duties to be performed by the Executive hereunder shall be performed
primarily at the office of the Company, which shall be located in or within
close proximity to the San Francisco, California, or such other location as the
Company and Executive may mutually agree, provided, however, that the Executive
understands and agrees that his position may require travel outside of the
office.
 
4. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:
 
(a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) equal to One Hundred Seventy Five Thousand Dollars ($175,000) per
annum, payable during the Term in accordance with the Company’s normal payroll
practices.
 
(b) Signing Bonus. The Company shall pay to the Executive a one time cash
payment of Twenty Five Thousand Dollars ($25,000) upon the Effective Date of
this Agreement.
 
(c) Performance Bonus. The Company shall annually pay the Executive a
proportionate share (based on the assigned weight of each of the Performance
Milestones (as defined below) of Fifty Thousand Dollars ($50,000) upon the
successful completion of annual corporate or individual performance milestones
(the “Performance Milestones”) at the “Realistic” metric. If Performance
Milestones are achieved at the “Stretch” metric, the Company shall pay you a
proportionate share of Sixty Thousand Dollars ($60,000). The Performance
Milestones and the metrics for the first year of the Term shall be agreed upon
by the Company and the Executive and attached hereto as Schedule 4(c).
Thereafter, the Performance Milestones shall be amended each subsequent year
during the Term upon the mutual agreement of the Company and the Executive at
least 30 days prior to the beginning of such year.
 
(d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 4.
 
(e) Equity.
 
(i) Employment Options. The Company shall grant to the Executive stock options
pursuant to the Company’s 2005 Stock Option Plan (the “Employment Options”)
immediately after the closing of the next round of financing to purchase that
number of shares representing one percent (1%) of the outstanding common stock
of the Company, par value $0.001 per share (the “Common Stock”), on a fully
diluted basis as of the grant date. The Employment Options shall vest and become
exercisable in three (3) equal installments on the day before each anniversary
of this Agreement at an exercise price equal to Fair Market Value (as determined
the Company’s 2005 Stock Plan) (the “Exercise Price”) of a share of common stock
on the date of grant.
 
(ii) Performance Options. The Company shall grant to the Executive stock options
pursuant to the Company’s 2005 Stock Option Plan (the “Performance Options”)
immediately after the closing of the next round of financing to purchase that
number of shares representing one percent (1%) of the outstanding common stock
on a fully diluted basis as of the grant date. Each year during the Term, a
proportionate share (based on the assigned weights of each of the Performance
Milestones) of that portion of the Performance Options representing 0.4% of the
outstanding common stock on the date of grant shall become vested and
immediately exercisable for Performance Milestones that are achieved during that
year at the “Stretch” metric. Similarly, a proportionate share of 0.33% of the
outstanding shares shall become vested and immediately exercisable for
Performance Milestones that are achieved during the year at the “Realistic”
metric. 
 
-2-

--------------------------------------------------------------------------------


 
(iii)  Technology Options. In the event that the Company acquires by license,
acquisition or otherwise, an additional biotechnology product or series of
biotechnology products (a “Technology”) for development that is first identified
by the Executive or the Company’s management, then the Company shall grant to
the Executive options (the “Technology Options”) to purchase a number of shares
of Common Stock as follows:
 
(1) One-half percent (0.5%) of the then Fully Diluted Outstanding shares of
Common Stock of the Company on a for a Technology that is in pre-clinical
development; and


(2) One percent (1%) of the then Fully Diluted Outstanding shares of Common
Stock of the Company for a Technology that is in human clinical trials.


For purposes of this Agreement, “Fully Diluted Basis” shall mean shall the
number of shares of Common Stock that would be outstanding upon the conversion
of all outstanding shares of Preferred Stock outstanding from time to time, plus
the shares of Common Stock issuable upon conversion or exercise, as the case may
be, of all securities of the Corporation convertible into, exercisable for, or
exchangeable for, directly or indirectly, shares of Common Stock of the
Corporation, including but not limited to, options and warrants to purchase
Common Stock that are currently exercisable by the holder thereof or which will
become exercisable within 90 days of determining event.


Any such Technology Options issued to the Executive shall be exercisable for a
period of five (5) years at an exercise price equal to the Fair Market Value (as
determined under the Company’s 2005 Stock Plan) of the Common Stock on the date
of the grant of such Technology Options.


(f) Expenses.
 
(i) Moving Expenses. The Company shall reimburse you in an amount up to thirty
five thousand dollars ($35,000) for qualified moving expenses incurred by you in
connection with your relocation to California.
 
(ii) Company Expenses. The Company shall reimburse the Executive for all normal,
usual and necessary expenses incurred by the Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.
 
-3-

--------------------------------------------------------------------------------


 
(g) Note. The Company shall loan to the Executive an amount equal to Forty Seven
Thousands Dollars ($47,000.00) in order to assist the Executive in the
satisfaction of certain obligations owed to the Executive’s prior employer,
which will be evidenced by a Note bearing interests at 4.75%. The Note will be
repaid to the Company in three annual installments that will be subtracted from
the Executive’s Performance Bonus. In the event that the Executive’s employment
is terminated pursuant to Section 8 or 9 prior to the end of the Term, then the
Executive shall repay the Note within 10 business days of such termination.
 
(h) Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, vision, medical reimbursement and hospital
plans, pension plans, employee stock purchase plans, profit sharing plans, bonus
plans and other so-called “fringe benefits”) as the Company shall make available
to its senior executives from time to time. Specifically, the Company shall pay
the premiums relating to personal life insurance coverage for Executive in an
amount equal to One Million Dollars ($1,000,000). In the event that the Company
does not have appropriate medical, dental and vision plans in place on the
Effective Date, the Company shall reimburse the Executive for the cost of COBRA
premiums associated with his continued coverage under the plans of his prior
employer.
 
(i) Vacation. The Executive shall, during the Term, be entitled three (3) weeks
of vacation per annum, in addition to holidays observed by the Company. The
Executive shall not be entitled to carry any vacation forward to the next year
of employment and shall not receive any compensation for unused vacation days.
 
5. Confidential Information and Inventions.
 
(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, formulas
and related concepts, business plans (both current and under development),
client lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for strictly personal use or for others; and (ii) not to
permanently remove any Company material or reproductions (including but not
limited to writings, correspondence, notes, drafts, records, invoices, technical
and business policies, computer programs or disks) thereof from the Company’s
offices at any time during his employment by the Company, except as required in
the execution of the Executive’s duties to the Company, provided; however, that
the Executive shall not be prevented from using or disclosing any Confidential
and Proprietary Information:
 
-4-

--------------------------------------------------------------------------------


 
(i) that Executive can demonstrate was known to him prior to the effective date
of that certain Confidential Disclosure Agreement entered into between the
Parties dated November 16, 2006;
 
(ii) that is now, or becomes in the future, available to persons who are not
legally required to treat such information as confidential unless such persons
acquired the Confidential and Proprietary Information through acts or omissions
of Executive;
 
(iii) that is within the Executive’s general business or industry knowledge,
know-how or expertise; or 
 
(iv)  that he is compelled to disclose pursuant to the order of a court or other
governmental or legal body having jurisdiction over such matter.
 
(b) The Executive agrees to return immediately all Company material and
reproductions (including but not limited, to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) thereof in his possession to the Company upon request and in any event
immediately upon termination of employment.
 
(c) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, scientific, technical or business information of any other
party to whom the Company or any of its affiliates owes a legal duty of
confidence, at any time during or after his employment with the Company.
 
(d) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works, relating to the Company’s Business (as
defined below). (“Inventions”) initiated, conceived or made by him, either alone
or in conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101). For purposes of this
Agreement, “Company’s Business” shall be the development of novel therapeutics
for the treatment of human disease, and which are listed on the attached
Schedule 5(d) which may be amended from time to time to include additional
therapeutics, and in the future, any other business in which it actually devotes
substantive resources to study, develop or pursue. The Company shall be the sole
owner of all patents, copyrights, trade secret rights, and other intellectual
property or other rights in connection therewith. The Executive hereby assigns
to the Company all right, title and interest he may have or acquire in all such
Inventions; provided; however, that the Board of Directors of the Company may in
its sole discretion agree to waive the Company’s rights pursuant to this Section
5(c) with respect to any Invention that is not directly or indirectly related to
the Company’s business. The Executive further agrees to assist the Company in
every proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on such Inventions in any and all
countries, and to that end the Executive will execute all documents necessary:


-5-

--------------------------------------------------------------------------------


 
(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and
 
(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.
 
(e) The Executive acknowledges that while performing the services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its affiliates (the “Third
Party Inventions”). The Executive understands, acknowledges and agrees that all
rights to, interests in or opportunities regarding, all Third-Party Inventions
identified by the Company, any of its affiliates or either of the foregoing
persons’ officers, directors, employees (including the Executive), agents or
consultants during the Term shall be and remain the sole and exclusive property
of the Company or such affiliate and the Executive shall have no rights
whatsoever to such Third-Party Inventions and will not pursue for himself or for
others any transaction relating to the Third-Party Inventions which is not on
behalf of the Company.
 
(f) The provisions of this Section 5 shall survive any termination of this
Agreement.
 
6. Non-Competition and Non-Solicitation.
 
(a) The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to and knowledge of Confidential and Proprietary
Information (as defined in Section 5) and the Executive agrees that:
 
(i)  during the Term;
 
(ii) for a period of six (6) months following the expiration of the Term;
 
(iii) for a period of six (6) months from the date of termination if during the
Term the Company terminates this Agreement pursuant to Section 8(a);
 
(iv) for a period of twelve (12) months if the Executive’s employment is
terminated by the Company during the Term pursuant to Section 8(b); and
 
(v)  for a period of twelve (12) months if this Agreement is terminated by
Executive other than pursuant to Section 9
 
-6-

--------------------------------------------------------------------------------


 
Executive shall not in any manner, directly or indirectly, on behalf of himself
or any person, firm, partnership, joint venture, corporation or other business
entity (“Person”), enter into or engage in any business which is directly or
indirectly competitive with the Company Business, either as an individual for
his own account, or as a partner, joint venturer, owner, executive, employee,
independent contractor, principal, agent, consultant, salesperson, officer,
director or shareholder of a Person in a business competitive with the Company
within the geographic area of the Company’s Business, which is deemed by the
parties hereto to be worldwide; provided; however, if a Person’s business has
multiple lines or segments, some of which are not competitive with the Company’s
Business, nothing herein shall prevent the Executive from being employed by,
working for or assisting that line or segment of a Person’s business that is not
competitive with the Company’s Business. The Executive acknowledges that, due to
the unique nature of the Company’s Business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and its affiliates and therefore the Company has a strong legitimate
business interest in protecting the continuity of its business interests and the
restriction herein agreed to by the Executive narrowly and fairly serves such an
important and critical business interest of the Company. Notwithstanding the
foregoing, nothing contained in this Section 6(a) shall be deemed to prohibit
the Executive from acquiring or holding, solely for investment, publicly traded
securities of any corporation or other entity, some or all of the activities of
which are competitive with the business of the Company so long as such
securities do not, in the aggregate, constitute more than three percent (3%) of
any class or series of outstanding securities of such corporation or other
entity. The provisions of this Section 6(a) shall not, however, apply if the
Executive’s employment is terminated upon a Change of Control (as defined in
8(b) below).
 
(b) During the Term and for a period of twelve (12) months (or six (6) months in
the case of clause (b)(iii) below) thereafter, the Executive shall not, directly
or indirectly, without the prior written consent of the Company:
 
(i) solicit or induce any employee of the Company or any of its subsidiaries or
Two River Group Holdings, LLC (“Two River”) to leave the employ of the Company
or such subsidiaries or Two River; or hire for any purpose any employee of the
Company or its subsidiaries or Two River who has left the employment of the
Company or any subsidiary or Two River if such employment would be in violation
of such employee’s non-competition agreement with the Company or any such
subsidiary or Two River; or
 
(ii) solicit or accept employment or be retained by any Person who, at any time
during the term of this Agreement, was an agent, client or customer of the
Company or any of its subsidiaries or Two River where his position will be
related to and competitive with the business of the Company or any such
subsidiaries or Two River; or
 
(iii)  solicit or accept the business of any agent, client or customer of the
Company or any of its subsidiaries or Two River with respect to products or
services similar to and competitive with those provided or supplied by the
Company or any of its subsidiaries.
 
-7-

--------------------------------------------------------------------------------


 
(c) The Executive and Company mutually agree that both during the Term and at
all times thereafter, neither party shall directly or indirectly disparage,
whether or not true, the name or reputation of the other party, and in the case
of the Company including any officer, director or material shareholder of the
Company. Notwithstanding the foregoing, nothing in this Agreement shall preclude
the parties hereto or their successors from making truthful statements in the
proper performance of their jobs or that are required by applicable law,
regulation or legal process, and the parties shall not violate this provision in
making truthful statements in response to disparaging statements made by the
other party.
 
(d) In the event that the Executive materially breaches any provisions of
Section 5 or this Section 6, then, in addition to any other rights which the
Company may have, the Company shall be entitled to seek injunctive relief to
enforce the restrictions contained in such Sections which injunctive relief
shall be in addition to any other rights or remedies available to the Company
under the law or in equity.
 
(e) The right and remedy enumerated in Section 6(d) shall be independent of and
shall be in addition to and not in lieu of any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable. No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect the
Company’s right to the relief provided in this Section 6 or otherwise in the
courts of any other state or jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective states or
jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.
 
(f) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 5 or this Section 6, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available. The Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 5 or this Section 6 that the covenants contained in such
Sections limit his ability to earn a living.
 
(g) The provisions of this Section 6 shall survive any termination of this
Agreement, provided that the Company has not breached its obligations under this
Agreement.
 
7. Representations and Warranties by the Executive. The Executive hereby
represents and warrants to the Company as follows:
 
(a) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate statute or law or conflict with or constitute a default or breach of any
covenant or obligation, including without limitation any non-competition
restrictions, under (whether immediately, upon the giving of notice or lapse of
time or both) any prior employment agreement, contract, or other instrument to
which the Executive is a party or by which he is bound. Notwithstanding the
foregoing, the Executive makes no representation as to the enforceability of the
provision in Section 6.
 
-8-

--------------------------------------------------------------------------------


 
(b) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder. Notwithstanding the foregoing, the Executive makes no representation
as to the enforceability of the provision in Section 6.
 
8. Termination by the Company. The Executive’s employment hereunder shall be
terminated as follows:
 
(a) The Executive’s employment hereunder shall be terminated automatically upon
the Executive’s death.
 
(b) The Company may terminate the Executive for “Cause.” Any of the following
actions by the Executive shall constitute “Cause”:
 
(i) Willful failure to perform the duties or obligations hereunder or willful
misconduct by the Executive in respect of such duties or obligations, including,
without limitation, willful failure, disregard or refusal by the Executive to
abide by lawful specific directions received by the Executive from the Board of
Directors;
 
(ii) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way, whether financial or otherwise, the
business or reputation of the Company or any of its subsidiaries or Two River;
 
(iii) Any material violation of the material provisions of the Company’s
Personnel Policies and Procedures Manual, a copy of which has been provided to
you;
 
(iv) The Executive’s indictment of any felony or a misdemeanor involving moral
turpitude;
 
(v) Any misappropriation or embezzlement of the property of the Company or its
subsidiary (whether or not a misdemeanor or felony); and
 
(vi) Material breach by the Executive of any of the provisions of Sections 5, 6
or 7 of this Agreement.
 
        In any case where the Executive’s action or inaction that may constitute
Cause is capable of being cured, such action or inaction shall not constitute
Cause if such action or inaction is cured by the Executive within 30 days
receipt of written notice from the Company of the action or inaction.


-9-

--------------------------------------------------------------------------------


 
(c) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company due to the Executive’s Disability. For purposes of this
Agreement, a termination for “Disability” shall occur (i) when the Chief
Executive Officer of the Company has provided a written termination notice to
the Executive supported by a written statement from a reputable independent
physician to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, even with any reasonable
accommodations, within the ensuing twelve (12) months, his employment hereunder
by reason of physical or mental illness or injury, or (ii) upon rendering of a
written termination notice by the Chief Executive Officer of the Company after
the Executive has been unable, even with any reasonable accommodations, to
substantially perform his duties hereunder for one hundred twenty (120) or more
consecutive days, or more than one hundred eighty (180) days in any consecutive
twelve month period, by reason of any physical or mental illness or injury. For
purposes of this Section 8(c), the Executive agrees to make himself available
and to cooperate in any reasonable examination by a reputable independent
physician retained by the Company.


(d) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company (or its successor) upon the occurrence of a Change of
Control. For purposes of this Agreement, “Change of Control” means a merger,
acquisition or other business combination resulting in (i) the acquisition of
all or substantially all of the Company’s then outstanding securities (not
including in the securities beneficially owned by such person), or (ii) the
disposition by the Company (whether direct or indirect, by sale of assets or
stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).
 
9. Termination by Executive. Executive may terminate his employment as follows:
 
(a) at any time, for any reason or no reason at all, upon not less than sixty
(60) days prior written notice to the Company, which may be waived by the
Company;
 
(b) at any time for “Good Reason” which shall constitute:
 
(i) an actual diminution by the Company of the Executive’s title or duties;
 
(ii) a material breach by the Company of any of the provisions contained herein,
which is not cured by the Company within 30 days of written notice by the
Executive to the Company; and
 
(iii)  the Company requiring that the Executive relocate outside of the San
Francisco metropolitan area.
 
10. Compensation upon Termination.
 
(a) If the Executive’s employment is terminated pursuant to Section 8(a) or
8(c), (i) the Company shall pay to the Executive or to the Executive’s estate,
as applicable, (i) his Base Salary for a period of six (6) months thereafter;
(ii) expense reimbursement amounts through the date of his Death or Disability,
(iii) any accrued but unpaid performance bonus for a year prior to the year in
which the Executive’s employment is terminated; (iv) a pro rata performance
bonus for the year in which the Executive’s employment is terminated; and (v)
all Employment Options shall vest immediately and become exercisable.
 
-10-

--------------------------------------------------------------------------------


 
(b) If the Executive’s employment is terminated pursuant to Section 8(b) or
9(a), then the Company shall pay to the Executive his Base Salary, accrued but
unpaid Performance Bonus and expense reimbursement through the date of his
termination. The Executive shall have no further entitlement to any other
compensation or benefits from the Company except as provided in the Company’s
compensation and benefit plans. All Employment Options and Performance Options
that have not previously vested shall expire immediately.
 
(c) If the Executive’s employment is terminated (i) by the Company pursuant to
Section 8(d), (ii) by the Company other than pursuant to Section 8(a), (b), or
(c), or (iii) if the Executive terminates his employment pursuant to Section
9(b), then (1) the Company shall continue to pay to the Executive his Base
Salary, Performance Bonus (based on the assumption that the Realistic metric is
met) and benefits for a period of six (6) months following such termination; (2)
pay the Executive any accrued but unpaid Performance Bonus for a year prior to
the year in which the Executive’s employment is terminated and a pro rata
Performance Bonus for the year in which the Executive’s employment is terminated
(based on the assumption that the Realistic metric is met); (3) pay the
Executive any expense reimbursement amounts owed through the date of
termination; and (4) all unvested Employment Options and Performance Options
shall vest and become exercisable immediately and all Employment Options and
Performance Options shall remain exercisable for a period of not less than five
(5) years.
 
(d) If the Executive’s employment is terminated as a result of a Change of
Control, then (i) the Company shall continue to pay to the Executive his Base
Salary, Performance Bonus (based on the assumption that the Realistic metric is
met) and benefits for a period of twelve (12) months following such termination;
(ii) pay the Executive any accrued but unpaid Performance Bonus for a year prior
to the year in which the Executive’s employment is terminated and a pro rata
Performance Bonus for the year in which the Executive’s employment is terminated
(based on the assumption that the Realistic metric is met); (iii) pay the
Executive any expense reimbursement amounts owed through the date of
termination; and (iv) all unvested Employment Options and Performance Options
shall vest and become exercisable immediately and all Employment Options and
Performance Options shall remain exercisable for a period of not less than five
(5) years
 
(e) Notwithstanding anything to the contrary herein or in Section 10 or
otherwise in the Company’s 2005 Stock Option Plan, following termination of the
Executive’s employment other than by the Corporation for Cause or by the
Executive during the Term without Good Reason, the Executive shall have a period
of no less than six (6) months to exercise any and all vested Employment Options
and Performance Options; provided, however, if the Company sends to the
Executive a non-renewal notice provided for under Section 2 hereof, the
Executive shall have a period of no less than twelve (12) months after the
termination of his employment to exercise any and all vested Employment Options
and Performance Options .
 
-11-

--------------------------------------------------------------------------------


 
(f) This Section 10 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 10.
 
(g)  The provisions of this Section 10 shall survive any termination of this
Agreement.
 
11. Miscellaneous.
 
(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles of conflicts of laws.
 
(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 5 or 6 hereof), or regarding the interpretation
thereof, shall be exclusively decided by binding arbitration conducted in New
York in accordance with the rules of the American Arbitration Association (the
“AAA”) then in effect before a single arbitrator appointed in accordance with
such rules. Judgment upon any award rendered therein may be entered and
enforcement obtained thereon in any court having jurisdiction. The arbitrator
shall have authority to grant any form of appropriate relief, whether legal or
equitable in nature, including specific performance. Each of the parties agrees
that service of process in such arbitration proceedings shall be satisfactorily
made upon it if sent by registered mail addressed to it at the address referred
to in paragraph (g) below. The costs of such arbitration shall be borne
proportionate to the finding of fault as determined by the arbitrator. Judgment
on the arbitration award may be entered by any court of competent jurisdiction.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.
 
(c) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets provided the
assignee entity which succeeds to the Company expressly assumes the Company’s
obligations hereunder and complies with the terms of this Agreement.
 
(d) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.
 
(e) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
 
-12-

--------------------------------------------------------------------------------


 
(f) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five (5) days after
the date of deposit in the United States mails. Either party may designate
another address, for receipt of notices hereunder by giving notice to the other
party in accordance with this paragraph (g).
 
(g) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.
 
(h) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.
 
(i) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.



 
12.
Certain Tax Provisions.



               (a) Section 409A. Any payment otherwise required under this
Agreement or any other plan or arrangement of the Company to be made to the
Executive after a termination of Executive’s employment that the Company
reasonably determines is subject to Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”) shall not be paid or payment
commenced until the later of (a) six months after the date of the Executive’s
“separation from service” (within the meaning of Section 409A of the Code) and
(b) the payment date or commencement date specified in this Agreement for such
payment(s). On the earliest date on which such payment(s) can be made or
commenced without violating the requirements of Section 409A(a)(2)(B)(i) of the
Code, the Company shall pay the Executive, in a single lump sum, an amount equal
to the aggregate amount of all payments delayed pursuant to the preceding
sentence. Such delay will not affect the timing of any installments or other
payments otherwise payable after the delay period imposed under Section 409. In
addition, other provisions of this Agreement or any other such plan or
arrangement notwithstanding, the Company shall have no right to accelerate or
delay any such payment or to make any such payment as the result of any specific
event except to the extent permitted under Section 409A.


-13-

--------------------------------------------------------------------------------


 
(b) Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Executive
and the Company (collectively, the "Payments") constitute a "parachute payment"
within the meaning of Section 280G of the Code and (ii) but for this Section
13(b), would be subject to the excise tax imposed by Section 4999 of the Code,
then the Payments shall be payable either (i) in full or (ii) as to such lesser
amount which would result in no portion of such Payments being subject to excise
tax under Section 4999 of the Code; whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in the Executive’s receipt on an after-tax
basis, of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Executive and the Company otherwise agree
in writing, any determination required under this Section 12(b) shall be made in
writing by the Company’s independent public accountants (the "Accountants"),
whose reasonable determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 12(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code. The Executive and the Company shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 12(b). If
this Section 12(b) is applied to reduce an amount payable to the Executive, and
the Internal Revenue Service successfully asserts that, despite the reduction,
the Executive has nonetheless received payments which are in excess of the
maximum amount that could have been paid to him without being subjected to any
excise tax, then, unless it would be unlawful for the Company make such a loan
or similar extension of credit to the Executive, the Executive may repay such
excess amount to the Company though such amount constitutes a loan to you made
at the date of payment of such excess amount, bearing interest at 120% of the
applicable federal rate (as determined under section 1274(d) of the Code in
respect of such loan).
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 



 
NILE PHARMACEUTICALS, INC.
     
By:
 /s/ Allan Gordon


--------------------------------------------------------------------------------

   
Name:
 Allan Gordon, M.D.
   
Title:
 President & Chief Executive Officer
   
Date:
 January 19, 2007
     
 EXECUTIVE
     
By:
 /s/ Daron Evans


--------------------------------------------------------------------------------

   
Name:
 Daron Evans
   
Date:
 January 19, 2007

 
-14-

--------------------------------------------------------------------------------


 
SCHEDULE 4(c)
 
-15-

--------------------------------------------------------------------------------



SCHEDULE 5(d)


1. The development of novel naturetic peptides for the treatment of
cardiovascular and inflammatory disease in humans.
 
-16-

--------------------------------------------------------------------------------

